DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-6 are pending and under examination.

Response to Amendment
Based on the amended claims received on 12/29/2020, the 112(f) claim interpretation previously set forth in the Non-Final Rejection mailed on 10/09/2020 is maintained.  The examiner notes that applicants made no rebuttal against the previous 112f interpretation, and thus the presumption is that the interpretation is proper. The previous interpretation is included below for clarity of the record.
Applicants amendments to the claims have overcome each and every 112(b) rejection previously set forth, and the previous 112(b) rejections are withdrawn.
Based on the amended claims and remarks received on 12/29/2020, the previous prior art rejection based on Diessel has been withdrawn and a new prior art rejection is set forth (see below).

Drawings
No objections to the drawings are made. 

Specification
No objections to the specification are made. 


Claim Objections
No objections to the claims are made. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“an availability information holding unit” in claim 1.
“a sample setting information holding unit” in claim 3.
an availability information holding unit” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification states [0060] “The availability information table 35f (an example of an availability information holding unit) is a table that hold availability information.  The availability information is information indicating whether each position on the sample turntable 2 is available”.  Furthermore, referring to 35f in figure 4, Applicant(s) show the availability information table within the storage unit 35. Therefore, the Examiner is interpreting the corresponding structure of the “availability information holding unit” to be a memory, computer, storage unit, or equivalents thereof which are capable of storing a table.
Claim element “a sample setting information holding unit” is a limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. A review of the specification states [0058] “the calibrator setting information database 35d (an example of a sample setting information holding unit) is a database that holds information about a variety of calibrators”.  Furthermore, referring to 35d in figure 4, Applicant(s) show the calibrator setting information database within the storage unit 35.   Therefore, the Examiner is interpreting the corresponding structure of the “sample setting information holding unit” to be a memory, computer, storage unit, or equivalents thereof which are capable of storing a database. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (US 2017/0328925; Pub. Date: Nov. 16, 2017; already of record).

Regarding claim 1, Sano teaches an automatic analyzer configured to analyze samples (Sano; fig. 1, #100, [0031-0032]), the automatic analyzer comprising: 
a sample-container array unit having positions at which one or more containers each containing a sample are arranged (Sano; figs. 1 & 2, #102, #10, #11, #12, [0047]); 
a measurement unit that measures amounts of components contained in samples of the sample-container array unit (Sano; fig. 1, #113, [0038]); 
a display unit (Sano; fig. 1, #118c, [0041]) that displays an item selection screen for selecting an item representing a required sample on which measurement is to be performed, wherein the required sample comprises a calibrator (Sano teaches a screen for preparing a 
an input unit operable to select, on the item selection screen, the item on which measurement is to be performed (Sano teaches the analysis item of the sample to be analyzed by the automatic analyzer is input to the control unit from the operation unit 118 via a keyboard 118b serving as inputting means; fig. 1, #118b, [0041, 0099]; 
an availability information holding unit that holds availability information, the availability information being information indicating whether each of the positions in the sample-container array unit is available (Sano teaches an operation unit which comprises a personal computer and control unit; fig. 1, #118, #120 [0041-0042] which is well known in the art as having a hard drive for storing information.  The operation unit being configured to allow a user to prepare a registration pattern; [0075], wherein the registration pattern includes specific information relating the position of a particular sample with a position number in the sample rack [0041, 0079] in which detailed information is registered to each installation position of each block in the registration pattern [0083].  Therefore the detailed information registered for each position being availability information stored in an availability information holding unit.  Sano further teaches when the registration pattern is selected for analysis, contents of the requested analysis are fetched and control unit displays instructions for an operator to install required specimens, samples, and various containers are installed; [0054-0056].  Therefore the availability information storing the registration pattern, and when a registration pattern is selected for analysis, the stored registration pattern is fetched by the controller and indicates the required specimen, sample, or other various 
a control unit (Sano; fig. 1, #120, [0042]) configured to, 
in response to determining that the required sample necessary to perform measurement for measurement content selected on the item selection screen is not arranged in the sample-container array unit (Sano teaches the process for analyzing sample of a particular registration pattern in more detail; fig. 12, [0058].  The process including a determination step of whether a required sample necessary to perform measurement for the registration pattern selected on the registration display unit is not arranged in the sample container array unit; fig. 12, S1213-S1216, [0070-0071]), 
by determining whether or not information that identifies a sample as being necessary for performing a measurement is stored in the availability information holding unit (Sano teaches the determination is made based on a selected registration pattern; fig. 12, S1212, [0069].  Note: the discussion correlating the registration pattern having required samples to the availability information holding unit has previously been discussed above) , 
refer to the measurement content selected on the item selection screen and the availability information held in the availability information holding unit (The discussion of detailed information for each registration pattern being stored in the availability information holding unit has previously been discussed above.  Sano teaches the analysis process refers to the registration pattern selected; fig. 12, S1212, [0069], and the analysis content of the registration pattern is fetched; [0070], therefore the control unit referring to the availability information held in the availability information holding unit), 
specify a position among the positions in the sample-container array unit at which a container of the one or more containers containing the required sample is to be arranged in accordance with a specified arrangement rule (The discussion of the registration pattern relating specific position numbers on the sample-container array unit with a particular sample has 
cause the display unit to display information on the specified position in the sample-container array unit (Sano teaches the display unit 118c displays an instruction to the operator for installed specimens, samples, and various containers if they are required by a specified registration pattern; [0056]), wherein 
the specified arrangement rule specifies that the containers are arranged in order of increasing item numbers and in order of increasing concentrations (Sano teaches each registration pattern comprises blocks with a start position and an end position; fig. 3A, [0079].  Sano further teaches the registration pattern arranges the containers in order of increasing item number and increasing concentration; fig. 12, #303 - Cal1, Cal2, Cal3, etc.).  
  
Regarding claim 2, Sano teaches the automatic analyzer according to claim 1 above, wherein the required sample further comprises a control sample (Sano teaches the registration pattern includes a control sample; fig. 3A, Pos. 17, [0079]).  

Regarding claim 3, Sano teaches the automatic analyzer according to claim 1 above, further comprising a sample setting information holding unit that holds setting information on a plurality of samples (Sano teaches 5 different registration patterns of specimen information can be stored; figs 3A, 4, 5, 6, & 7, [0075], each of the registration patterns being a setting information on a plurality of samples and stored in a sample setting information holding unit), wherein 


Regarding claim 4, Sano teaches the automatic analyzer according to claim 1 above, wherein the control unit causes the display unit to display the information on the specified position in the sample-container array unit by using text and a drawing (Sano; fig. 15, [0118]).  

Regarding claim 6, Sano teaches a non-transitory computer-readable recording medium storing a program for causing a computer to execute a procedure (Sano; figs 1 & 11, #118, #120, [0033, 0041-0042, 0050-0057]), the procedure comprising: 
	reading availability information from an availability information holding unit, the Application No. 15/951,461Paper Dated: December 29, 2020In Reply to USPTO Correspondence of October 9, 2020Attorney Docket No. 7314-1801452availability information being information indicating whether each position of a plurality of positions in a sample-container array unit is available (Sano teaches an operation unit which comprises a personal computer and control unit; fig. 1, #118, #120 [0041-0042] which is well known in the art as having a hard drive for storing information.  The operation unit being configured to allow a user to prepare a registration pattern; [0075], wherein the registration pattern includes specific information relating the position of a particular sample with a position number in the sample rack [0041, 0079] in which detailed information is registered to each installation position of each block in the registration pattern [0083].  Therefore the detailed information registered for each position being availability information stored in an availability information holding unit.  Sano further teaches when the registration pattern is selected for analysis, contents of the requested analysis are fetched and control unit displays instructions for an operator to install required specimens, 
when a required sample necessary to perform measurement for measurement content selected on an item selection screen for selecting an item on which measurement is to be performed is not arranged in the sample-container array unit, wherein the required sample comprises at least a calibrator (Sano teaches a screen for preparing a registration pattern; figs. 3A, 4, 5, 6, 7.  The registration pattern being information that relates the position of a particular sample with a position number in the sample rack [0041], and each registration pattern consisting of blocks having a start position and end positions on the rack which define a sample classification; [0079]).  The registration pattern representing a required sample on which measurement is to be performed; fig. 11, S1101-S1106, [0052-0057] and includes at least a calibrator; fig. 3A.  Sano further teaches the process for analyzing sample of a particular registration pattern in more detail; fig. 12, [0058].  The process including a determination step of whether a required sample necessary to perform measurement for the registration pattern selected on the registration display unit is not arranged in the sample container array unit; fig. 12, S1213-S1216, [0070-0071]); 
referring to the measurement content selected on the item selection screen and the availability information (The discussion of detailed information for each registration pattern being stored in the availability information holding unit has previously been discussed above.  Sano teaches the analysis process refers to the registration pattern selected; fig. 12, S1212, [0069], and the analysis content of the registration pattern is fetched; [0070], therefore the control unit referring to the availability information held in the availability information holding unit), and 

the specified arrangement rule specifies that containers containing samples in the sample-container array unit are arranged in order of increasing item numbers and in order of increasing concentrations (Sano teaches each registration pattern comprises blocks with a start position and an end position; fig. 3A, [0079].  Sano further teaches the registration pattern arranges the containers in order of increasing item number and increasing concentration; fig. 12, #303 - Cal1, Cal2, Cal3, etc.); and 
displaying, on a display unit (Sano; fig. 1, #118c, [0041]), information on the specified position in the sample-container array unit (Sano teaches the display unit 118c displays an instruction to the operator for installed specimens, samples, and various containers if they are required by a specified registration pattern; [0056]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (US 2017/0328925; Pub Date: Nov. 16, 2017; already of record). 

Regarding claim 5, Sano teaches the automatic analyzer according to claim 1 above, wherein the sample-container array unit is a turntable (Sano; figs. 1 & 2, #102, [0034]), and 
wherein the control unit causes the display unit to display a button on a screen depicting a drawing including information on a specified position on the turntable (Sano teaches an application button that prompts a corresponding registration pattern to be applied to the device; figs. 3A, 4, 5, 6, & 7, #306, #406, #506, #606, #706, [0099].  When the registration pattern is applied via the application button, a registration pattern information display unit is disposed on 
Sano does not teach the button being configured to cause the control unit to execute, when the button is clicked, operation of the turntable so that the specified position is moved to a front side of the turntable as viewed from a side of an operator, and the control unit performs control to move the turntable so that the specified position is located on the front side of the turntable.  
However, in another embodiment Sano teaches a button on a screen depicting a drawing including information a specified position on the turntable (Sano teaches identification members 1001a to 1001f that correspond to a start position of each block with regard to the type of the specimen; [0136], and when an instruction to start a block determination operation is transmitted to the control unit, the specimen rack is rotated to a front side to allow a barcode reader to identify the identification information associated with each identification member 1001a to 1001f; [0136]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the button of Sano in the first embodiment with the button configured to cause the control unit to execute operation of the turntable to rotate to a specified position, as taught by Sano in another embodiment, because Sano teaches the button causing rotation of the turntable to move to a specified position allows an operator to easily understand whether the blocks are arranged as intended when the blocks are registered; [0140].  One of ordinary skill in the art would have expected this modification could have been performed with a reasonable expectation of success since Sano teaches the button configured to rotate the turntable as another embodiment of the device.

Response to Arguments
Applicants arguments filed on 12/29/2020 have been considered but are moot because the arguments are towards the amended claims and do not apply to the current grounds of rejection. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571)272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/C.A.T./Examiner, Art Unit 1798                                                                                                                                                                                                        
/Benjamin R Whatley/Primary Examiner, Art Unit 1798